



COURT OF APPEAL FOR ONTARIO

CITATION: Ahmed v. Ontario (Attorney
    General), 2021 ONCA 427

DATE: 20210616

DOCKET: C68963

Fairburn A.C.J.O, Harvison Young
    and Jamal JJ.A.

BETWEEN

Lina Ahmed

Plaintiff (Appellant)

and

Ministry of the Attorney General
    and
Justice of the Peace Louise Logue

Defendants (
Respondent
)

Lina Ahmed, acting in person

Matthew Chung, for the respondent

Heard: June 10, 2021 by video
    conference

On appeal from the order of Justice Andrew
    A. Sanfilippo of the Superior Court of Justice, dated December 16, 2020, with
    reasons reported at 2020 ONSC 7892.

REASONS FOR DECISION

[1]

The appellant, Lina Ahmed, appeals from the
    order of the motion judge made on December 16, 2020 dismissing her action
    against the respondent, Justice of the Peace Louise Logue, under r. 2.1.01 of
    the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194. The appellant
    does not appeal the motion judges dismissal of her claim against the Ministry
    of the Attorney General (Ministry).

[2]

The appellants statement of claim alleges the
    following. On March 26, 2019, the appellants landlord entered her dwelling,
    assaulted her, and made death threats. The police removed the landlord from the
    premises but declined to investigate the incident or to lay charges. In April
    or May 2019, the appellant attended before the respondent to seek a peace bond
    relating to the incident. The respondent refused to accept the appellants
    application and no peace bond hearing was scheduled. The appellant alleges that
    the respondents refusal of her peace bond application infringed s. 12 of the
Canadian
    Charter of Rights and Freedoms
. She seeks an order that the landlord enter
    into a peace bond, an arrangement for private prosecution of the crimes of
    trespass and assault, a declaration to the United Nations High Commissioner for
    Refugees that the appellants
Charter
rights were infringed, and
    damages. The claim makes no allegations against the Ministry.

[3]

The respondent and the Ministry filed a written
    request that the appellants statement of claim be dismissed under r. 2.1.01(1)
    and provided a copy of their request to the appellant. The motion judge dismissed
    the action without seeking submissions from the appellant. He concluded that because
    the respondent enjoyed the same immunity from civil liability as a judge of the
    Superior Court of Justice, the claim against her was not sustainable at law,
    was frivolous, and should be dismissed. He also found that no claim was pleaded
    against the Ministry and therefore the action against it should also be
    dismissed.

[4]

The appellant now appeals. She asserts that the
    motion judge erred in dismissing the action against the respondent and in
    denying her procedural fairness by not seeking submissions from her. We
    disagree.

[5]

This court recently summarized the principles
    governing the application of r. 2.1 in
Visic v. Elia Associates
    Professional Corporation
, 2020 ONCA 690, at para. 8, leave to appeal
    refused, [2020] S.C.C.A. No. 473. A motion judges ruling under r. 2.1 is
    discretionary and attracts appellate deference and may be set aside only if the
    motion judge misdirected themself or their decision was so clearly wrong as to
    amount to an injustice.

[6]

The motion judge made no such error. A motion
    judge may dismiss an action as frivolous under r. 2.1.01(1) where the action
    is completely devoid of merit:
National Bank of Canada v. Guibord
,
    2020 ONCA 677, at para. 5;
Rallis v. Myers
, 2019 ONCA 437, at para. 3.
    The motion judge was entitled to find that the claim here was frivolous because
    there could be no civil claim against the respondent because a justice of the
    peace has the same immunity from liability as a judge of the Superior Court of
    Justice:
Justices of the Peace Act
, R.S.O. 1990, c. J.4, s. 20;
Rallis
,
    at paras. 3-4. Like superior court judges, justices of the peace enjoy absolute
    immunity from personal liability in the exercise of their judicial functions:
Morier
    and Boily v. Rivard
, [1985] 2 S.C.R. 716, at pp. 739-40;
Ernst v.
    Alberta Energy Regulator
, 2017 SCC 1, [2017] 1 S.C.R. 3, at paras. 50-57,
per
Cromwell J., and at para. 171,
per
McLachlin C.J., Moldaver and
    Brown JJ. (dissenting, but not on this point). The action against the respondent
    was thus properly dismissed.

[7]

Nor did the motion judge err in not seeking
    submissions from the appellant. Decisions under r. 2.1.01(1) are to be made in
    a summary manner and may, in the courts discretion, be made without written
    submissions:
Rules of Civil Procedure
, r. 2.1.01(3);
Fitzgerald v.
    Reaume
, 2021 ONCA 330, at para. 7; and
Beazley v. Canada (Attorney
    General)
, 2021 ONCA 117, at para. 7. We see no basis to interfere with the
    motion judges exercise of discretion to not seek submissions from the
    appellant. Because the claim against the respondent is frivolous and completely
    devoid of merit, written submissions would not have changed the result.

[8]

The appeal is dismissed.

[9]

The appellant shall pay the respondent costs in
    the claimed amount of $100 all inclusive.

Fairburn
    A.C.J.O.

A.
    Harvison Young J.A.

M.
    Jamal J.A.


